I was originally concerned in this cause for the plaintiffs, and feel the delicacy of the situation in which I am placed, in consequence of the disagreement between my brethren on the main subject of controversy between the parties. In the act of 1818 (Rev., ch. 963, sec. 8), supplementary to the act establishing this Court, there was a provision authorizing, in a case similarly circumstanced, one of the judges of the Superior Courts to occupy temporarily the place of the Judge who might deem himself incompetent to take a part in the decision.
But the repeal of this provision has been regarded as a legislative declaration, that no supposed bias of feeling or opinion should excuse a member of this Court from acting judicially upon any cause, when his aid is necessary to its determination. Thus circumstanced, I shall content myself simply with stating that, on deliberate and, as I trust, impartial examination of the case, I entirely concur with my brother Ruffin in the opinion which he has delivered.